Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art being Christopher et al. (US 2009/0032514 A1), discloses a welding torch assembly having a forward aperture axis (axis in which the wire travels from the forward aperture as shown in Figs. 4-5, 8 and 9) that is collinear with a welding wire entrance to the nozzle (154). Christopher et al. fails to teach or suggest “wherein a forward aperture axis is collinear with a welding wire entrance to the nozzle, the forward aperture axis horizontally offset relative to a direction of travel of the welding wire through the rear aperture” as required of independent claims 1, 11 and 16. The missing limitation was previous claim 9 which was indicated as allowable subject matter in the previous Office Action. There is no obvious reasons to modify the prior art to have the missing feature’
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761